                       Case1:20-cr-00320-PAE
                       Case 1:20-cr-00320-PAE Document
                                              Document11
                                                       9 Filed
                                                         Filed07/09/20
                                                               07/10/20 Page
                                                                        Page11of
                                                                               of11
                                                                    MATTHEW L. SCHWARTZ
                                                                    Tel.: (212) 303-3646
                                                                    E-mail: mlschwartz@bsfllp.com
                                                                    July 1, 2020
             BY ECF

             Honorable Paul A. Engelmayer
             United States District Judge
             Southern District of New York
             40 Foley Square, Courtroom 1305
             New York, New York 10007

                     Re:     United States v. William Sadleir, No. 20 Cr. 320 (PAE)

             Dear Judge Engelmayer:

                    I represent the defendant, and write with the consent of the government to respectfully
             request that the Court so-order the existing terms of the defendant’s release.

                     The defendant was first presented in this district on June 16. 2020, before Magistrate Judge
             Cott, after having been initially presented and bailed in California. 1 At the June 16th presentment,
             Judge Cott adopted an agreed-upon bail package consisting of a $5 million unsecured bond with
             four-cosigners, regular pretrial supervision, travel restrictions to the Southern and Eastern Districts
             of New York and the Central District of California, surrender of travel documents with no new
             applications, and other standard conditions of release. The bond was to be signed by today.

                     For reasons that are unclear, the Magistrate Judge’s order was never docketed, and no bond
             was ever drawn up. In order to provide the clerk’s office with the necessary order supporting the
             other paperwork, the parties respectfully request that the Court so-order the conditions above, and
             further request that Mr. Sadleir be given an additional week, until July 16, 2020, to satisfy the
             conditions.

                     Thank you for your consideration of this request.

                                                                    Respectfully,
Since receipt of this letter the bail disposition sheet has
been filed (Dkt. No. 10). The Clerk of Court is                      /s/ Matthew L. Schwartz
requested to terminate the motion at Dkt. No. 9.                    Matthew L. Schwartz
                                                                    BOIES SCHILLER FLEXNER LLP
                                         7/10/2020
  SO ORDERED.                                                       55 Hudson Yards

                      
                 __________________________________
                       PAUL A. ENGELMAYER
                                                                    New York, New York 10001


                       United States District Judge



             1
                    Mr. Sadleir was initially ordered released on a $100,000 bond, which was to be co-signed
             by his wife and fully secured by cash, and subject to home confinement.
